MEMORANDUM **
Appellant Salvador Vasquez-Garay appeals his conviction and a condition of the term of supervised release imposed by the district court for being an alien who improperly entered the United States. The facts and procedural history are known to the parties, and we do not repeat them here.
First, the district court did not abuse its discretion by denying Vasquez-Garay’s *613motion to withdraw his guilty plea, because he has not presented a “fair and just reason” to support the motion “that did not exist when the defendant entered his plea,” see United States v. Ortega-Ascanio, 376 F.3d 879, 883 (9th Cir.2004) (internal quotation marks omitted), and he long delayed in filing his motion, see United States v. Nostratis, 321 F.3d 1206, 1211 (9th Cir.2003).
Second, the district court’s imposition of a sentencing condition ordering VasquezGaray to report to his probation officer upon re-entry did not violate the Fifth Amendment right against self-incrimination. See United States v. Rodriguez-Rodriguez, 441 F.3d 767, 773 (9th Cir. 2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.